     Case 1:19-cv-07800-MKV Document 98 Filed 04/30/20 Page 1 of 9



IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------x

ADYB ENGINEERED FOR LIFE, INC.,                                        Civil Action No.:
                                                                       1: 19-cv-7800
                 Plaintiffs,

EDAN ADMINISTRATION SERVICES LTD. and
POM ADVANCED ARMOR SOLUTIONS LLC.,

                 Defendants.
-------------------------------------------------------------------x
      REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE
PURSUANT TO THE HAGUE CONVENTION OF 18 MARCH 1970 ON TAKING
    OF EVIDENCE ABROAD IN CIVIL OR COMMERCIAL MATTERS

        FROM THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN

DISTRICT OF NEW YORK TO THE JUDICIAL AUTHORITY IN THE STATE OF

ISRAEL, GREETINGS:

        The United States District Court for the Southern District of New York presents its

compliments to the judicial authority of the State of Israel and respectfully requests from

the Directorate of Courts of Israel, international judicial assistance in accordance with the

Hague Convention of 19 March 1970 on Taking of Evidence Abroad in Civil or

Commercial Matters and Israel's International Judicial Assistance Law 5757-1991 (the

"Judicial Assistance Law"), to obtain evidence to be used in a judicial proceeding in the

above-captioned matter. Specifically, this Court requests that the Directorate of Courts of

Israel, by the proper and usual process of your Courts, compel Mr. Shlomo Mizrachi ("Mr.

S. Mizrachi"), citizen and resident of Israel, to produce the documents identified below,

and to give testimony by deposition regarding the subjects identified below.
     Case 1:19-cv-07800-MKV Document 98 Filed 04/30/20 Page 2 of 9



       Based on the representations made by Defendants EDAN Administration Services,

Ltd. ("EDAN") and POM Advanced Armor Solutions, LLC ("P AAS"), this Court believes

that Mr. S. Mizrachi is in possession of documents and information that are relevant for

the proper prosecution of the above-captioned matter. This Court also believes that

assistance from the Directorate of Courts of Israel would serve to further the international

interests of justice and judicial cooperation.

       Consistent with Chapter 2 Articles 17, 18, and 19 of the Hague Convention, and to

the extent that the Israeli Court deems it appropriate to appoint a private lawyer to assist in

taking evidence (pursuant to section 16(b) of the Judicial Assistance Law, the Court

respectfully requests that Attorneys Jeffrey E. Michels and Noam Schreiber be so

appointed. In additional to being admitted to practice before this Court, Mr. Michels and

Mr. Schreiber have informed this Court that they are both admitted to practice law in Israel

and also maintain offices at Ben Yehuda St. #34, Migdal Ha'ir 15th Floor, Jerusalem, Israel

9423001 (Tel. 02-633-6300, Fax. 02-672-1767).

     1. Sender:                                  United States District Court for the
                                                 Southern District of New York
                                                 500 Pearl St.
                                                 New York, NY 10007-1312
     2. Central Authority of the                 The Director of Courts
         Requested State:                        Directorate of Courts
                                                 Legal Assistance to Foreign Countries
                                                 22 Kanfei N esharim
                                                 POB 34142
                                                 Jerusalem 95464 Israel
                                                 Telephone: +972 (2) 655 6847
                                                 Facsimile: +972 (2) 655 6954
                                                 E-mail: Foreii:m.countries(a)court.irnv.il ;
     3. Person to whom the executed              United States District Court for the
        request is to be returned:               Southern District of New York
                                                 500 Pearl St.
                                                 New York, NY 10007-1312
   Case 1:19-cv-07800-MKV Document 98 Filed 04/30/20 Page 3 of 9



    4. Specification of the date by
        which the requesting authority
        requires receipt of the response
        to the Letter of Request:
      IN CONFORMITY WITH ARTICLE 3 OF THE CONVENTION, THE
       UNDERSIGNED APPLICANT HAS THE HONOR TO SUBMIT THE
                             FOLLOWING REQUEST:
    5.                                   United States District Court for the
                                         Southern District of New York
a. Requesting Judicial Authority:        500 Pearl St.
                                         New York, NY 10007-1312

b. To the Competent authority of:         The Director of Courts
                                          Directorate of Courts
                                          Legal Assistance to Foreign Countries
                                          22 Kanfei Nesharim
                                          POB 34142
                                          Jerusalem 95464
                                          Israel
                                          Telephone: +972 (2) 655 6847
                                          Facsimile: +972 (2) 655 6954
                                          E-mail: Foreign.countries@court.gov. il
c. Name of the case and any identifying   ADYB E NGINEERED FOR LIFE, I NC. V
number:                                   EDAN ADMINISTRATION SER VICES, LTD. , ET.
                                          AL. l: l 9-cv-07800 (S.D.N. Y.)


   6. Names and addresses of the
      parties and their
      representatives:

      a. Plaintiff:                       ADYB Engineered For Life, Inc.
                                          ("ADYB")
                                          14749 71st Road
                                          Flushing, New York

                                          Representative:
                                          Henry Cittone, Esq.
                                          11 Broadway, Suite 615
                                          New York, NY 10004
                                          Tel: (212) 710-5619
                                          Fax: (212) 624-0244
       b. Defendants:                     EDAN Administration Services, Ltd.
                                          ("EDAN")
                                          Dublin, Ireland
Case 1:19-cv-07800-MKV Document 98 Filed 04/30/20 Page 4 of 9



                                 POM Advanced Armor Solutions, LLC
                                 ("PAAS")
                                 132 East 43rd St.,
                                 Suite 224
                                 New York, New York

                                 Representatives:
                                 Jeffrey E. Michels, Esq.
                                 Zell & Associates International
                                 Advocates, LLC
                                 350 Fifth Avenue, 59th Floor
                                 New York, New York, 10118-0069
                                 Telephone: (212) 971-1349
                                 Facsimile: (212) 253-4030
                                 Email: jmichels@fandz.com

                                 Noam Schreiber, Esq.
                                 Ben Yehuda St. 34
                                 Migdal Ha'ir 15 th Floor
                                 Jerusalem, Israel 9423001
                                 Telephone: +972-2-633-6300
                                 Facsimile: +972-2-672-1767
                                 Email: Schreiber.noam@gmail.com


7.
     a. Nature and purpose of
        proceedings:
     b. Summary of complaint:    ADYB alleges that EDAN and PAAS
                                 have breached a certain Investment
                                 Agreement involving ballistic-related
                                 technology. ADYB complains that under
                                 the agreements between the parties,
                                 EDAN and PAAS owe money to ADYB.
                                 In addition, ADYB alleges that EDAN
                                 and P AAS no longer have any rights in
                                 the patents subject to the agreements and
                                 that ADYB legitimately revoked the
                                 assignment to those patents.

     c. Summary of defense and   EDAN and P AAS aver that ADYB was
        counterclaim:            not entitled to revoke the assignment of
                                 the patents to EDAN/PAAS and that such
                                 improper revocation constituted a breach
                                 of contract, as well as other common law
                                 torts. In addition, EDAN and PAAS
Case 1:19-cv-07800-MKV Document 98 Filed 04/30/20 Page 5 of 9



                                      contend that at least one of the patents in
                                      question is equally owned by Mr. Edwin
                                      Cohen, as a co-inventor.
8.
     a. Evidence to be obtained or    This request is being made to secure
        other judicial act to be      documents and testimony from Mr. S.
        performed:                    Mizrachi, an Israeli resident and former
                                      vice-president of ADYB.

     b. Purpose of the evidence or    The requested documents and testimony
        judicial act sought:          are being sought to facilitate the
                                      investigation of claims and defenses
                                      asserted in the proceedings. Mr. S.
                                      Mizrachi is said to have relevant
                                      information regarding the circumstances
                                      in the establishment of ADYB as well as
                                      the circumstances surrounding the
                                      drafting and execution of several key
                                      documents subiect to the current dispute.
9. Identity and address of any        Shlomo Mizrachi
   person to be examined:             6 Mazol Street
                                      Jerusalem, Israel

10. Questions to be put to the        Please see the attached list of the subject
    persons to be examined or         matters of the examination at Attachment
    statement of the subject matter   1.
    about which they are to be
    examined:
11. Documents or other property to    Please see the attached list of documents
    be inspected:                     and/or property at Attachment 2.

12. Any requirement that the          The witness should be examined under
    evidence by given on oath or      oath or affirmation, or in the alternative,
    affirmation and any special       should be instructed of the consequences
    form to be used:                  for the giving of untruthful and false
                                      answers under the laws of Israel.

13. Special methods or procedures     To the extent allowed under Israeli law, it
    to be followed:                   is respectfully requested that:
                                           (1 ) you cause the witness to provide a
                                                deposition on the subject matters
                                                listed on Attachment I ,which are
                                                relevant to the subject matter of
                                                this proceeding, under oath at a
                                                time and place you determine, on
                                                or before Aoril 30, 2020;
Case 1:19-cv-07800-MKV Document 98 Filed 04/30/20 Page 6 of 9




                                  (2) the parties' representatives or their
                                      designees, interpreters, a
                                      stenographer, and a videographer
                                      be permitted to be present during
                                      the examination;

                                  (3) the parties' counsel be permitted to
                                      examme and cross examine the
                                      witness;

                                  (4) a stenographer be permitted to take
                                      a     verbatim     transcript    of
                                      examination of the witness;

                                  (5) a videographer be permitted to
                                      videotape the examination of the
                                      witness.

                                  (6) there be excluded from the
                                      examination, if permitted under
                                      Israeli law, all persons other than
                                      the attorneys for the parties, the
                                      stenographer, interpreters, and
                                      other officials of the Israeli court
                                      normally present during such
                                      proceedings;

                                  (7) you cause the witness, to produce
                                      the     documents       listed     on
                                      Attachment 2, which are relevant to
                                      the subject matter of this
                                      proceeding, no later than thirty (30)
                                      days in advance of the examination
                                      of the witness.

                               Documents produced by the witness
                               should be sent to:

                               Jeffrey E. Michels, Esq.
                               Ben Yehuda St. 34
                               Migdal Ha'ir 15 th Floor
                               Jerusalem, Israel, 9423001
                               Telephone: +972-2-633-6300
                               Facsimile: +972-2-672-1767
                               imichels@fandz.com
Case 1:19-cv-07800-MKV Document 98 Filed 04/30/20 Page 7 of 9




14. Request for notification of the     Jeffrey E. Michels, Esq.
    time and place for the              Noam B. Schreiber, Esq.
    execution of the Request:           Ben Y ehuda St. 34
                                        Migdal Ha' ir 15 th Floor
                                        Jerusalem, Israel, 9423001
                                        Telephone: +972-2-633-6300
                                        Facsimile: +972-2-672-1767
                                        jmichels@fandz.com
                                        Schreiber.noam@gmail.com

15. Request for attendance or           None
    participation of judicial
    personnel of the requesting
    authority at the execution of the
    Letter of Request:

16. Specification of privilege or       Under the laws of the State of New York,
    duty to refuse to give evidence     there exist certain privileges in relation to
    under the law of the State of       the production of documents and
    origin:                             providing of testimony.

17. The fees and costs incurred         EDAN Administration Services, Ltd. , c/o
    which are reimbursable under        Jeffrey E. Michels, Esq.
    the second paragraph of Article     Zell & Associates International
    14 or under Article 26 of the       Advocates, LLC
    Convention will be borne by:        350 Fifth Avenue, 59th Floor
                                        New York, New York, 10118-0069
                                        Telephone: (212) 971-1349
                                        Facsimile: (212) 253-4030
                                        Email: jmichels@fandz.com


18. Date of Request:                    April 22, 2020

19. SIGNATURE AND SEAL OF THE REQUESTING AUTHORITY
     Case 1:19-cv-07800-MKV Document 98 Filed 04/30/20 Page 8 of 9




 Date: April 22, 2020


                                                             y Vyskocil
                                      United S tes D1 rict Court for the
                                      Southeml)jsfrict of New York
                                      Thurgood Marshall .United States Courthouse
                                      500 Pearl Stree~ Room 2230
                                      New York, New York 10007-1312

 SEAL OF COURT




       ATTACHMENT 1: SUBJECT MATTERS OF THE EXAMINATION


1. The establishment of ADYB.

2. Mr. Shlomo Mizrachi's responsibilities in ADYB.

3. Mr. Shlomo Mizrachi's role in drafting the April 26, 2011 Investment Agreement.

4. Mr. Shlomo Mizrachi' s role in drafting the September 21, 2011 Investment Agreement.

5. Mr. Shlomo Mizrachi's relationship with Mr. Hananya Cohen, Edwin Cohen,. Danny

   Turetsky, Craig Schwimmer and Marvin Silverberg.

6. The technology subject to the current dispute, included, but not limited to U.S. Patent

   application 13/094,851, U.S. Patent application 13/440,033. And U.S. Patent

   application 14/428,999.

7. The Documents provided in response to the requested documents listed in Attachment

   2 below.




                  ATTACHMENT 2: REQUESTED DOCUMENTS
                                        DEFINITIONS
    Case 1:19-cv-07800-MKV Document 98 Filed 04/30/20 Page 9 of 9



         As used in this Letter of Request, the following terms are to be interpreted in

accordance with these definitions:

l . Communication: The term "communication" means the transmittal of information, by

   any means, including, but not limited to the following means of communications: e-

   mail, SMS, MMS, Whatsapp, Facebook, Facebook Messenger, iMessage, Snapchat,

   and any other similar mode of communication.

2. Document: The terms "document" and "documents" are defined to be synonymous in

   meaning and equal in scope to the usage of the term "items" in Rule 34(a)(l) of the

   Federal Rules of Civil Procedure and include(s), but is not limited to electronically

   stored information ("ESI"). A draft or non-identical copy is a separate document within

   the meaning of the term "document."

3. Relating: The term "relating" means concerning, referring to, describing, evidencing,

   or constituting.

4. Subject matter of this lawsuit- The phrase "subject matter of this lawsuit" means any

   matter under dispute in the current proceeding pending in the United States District

   Court of the Southern District of New York, entitled ADYB E NGINEERED F OR LIFE, ! NC.

   v.   EDAN ADMINISTRATION S ERVICES, L TD., ET. Al.,   case number 1:19-cv-07800. See

   above Letter of Request, Item #7-8.

                                 DOCUMENT REQUESTS


1. All Communications between Mr. Hananya Cohen and Mr. Shlomo Mizrachi between

   2010 up until the present time, related to the subject matter of this lawsuit.

2. All Documents in the possession of Mr. Shlomo Mizrachi related to the subject matter

   of this lawsuit.
